Affirmed and Memorandum Opinion filed March 7, 2019.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-18-00306-CR
                             NO. 14-18-00307-CR
                             NO. 14-18-00308-CR
                             NO. 14-18-00309-CR
                             NO. 14-18-00310-CR
                             NO. 14-18-00311-CR
                             NO.14-18-00312-CR

                  ISAIAH HAYES GONZALES, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 337th District Court
                           Harris County, Texas
    Trial Court Cause Nos. 1554209, 1555286, 1557845, 1558174, 1558385,
                            1558549 & 1559080

                        MEMORANDUM OPINION

      Appellant appeals seven convictions, one for deadly conduct and six for
aggravated robbery. Appellant’s appointed counsel filed a brief in which counsel
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                       PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2